Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s arguments filed 12/16/2020 have been fully considered. Applicant’s arguments towards the prior art to Deen are not persuasive as it is noted that the features upon which applicant relies (i.e., “house appliances in an instant messaging group or the house appliances being able to send messages to one another”, “the automated home contact or a server of the IM service receives a message that is automatically sent by an automated home device in the automated home system in response to an event detected by the automated home device, where the message is directed to another automated home device in the automated home”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Deen describes a method of automated home control via instant messaging where various home devices such as kitchen appliances, lights, or coffee makers can be automatically controlled and monitored via instant messaging. Some examples of the services enabled are described in col. 2:30-41 (see also fig. 5, fig. 7):

“A few examples of services enabled by home automation technology include: a home entertainment system playing a person's favorite music and responding to their voice commands; lighting and heating/ventilation/air conditioning ("HVAC") automatically adjusting depending on time of day and whether anyone is currently at home; kitchen appliances such as the oven and coffee maker activating in advance of a person waking up in the morning or returning home; and a home personal computer ("PC") automatically sending email to the office, or the telephone system calling a mobile phone number should a home emergency (such as a water leak or power failure) occur.”



“The more precise term for a contact is "presentity" which is defined as an entity whose presence (i.e., availability) is tracked by the IM service provider. Accordingly, IM service is often referred to as presence-based communications. To engage in an IM chat session, a presentity must typically sign on to the service by registering its status, location, and other attributes with the IM service provider's registrar (i.e., presence) server.”
Deen discloses that he automated home then facilitates the exchange of instant messages with other presentities using the IM service in order to facilitate home automation functions. See col. 6:1-5: “each device on the network may be represented as a separate presentity”, automated home facilitates “exchanging instant messages with other presentities using the IM service”. 
Presentities, which include the previously listed home devices, are entities are contacts which have logged into an IM service that can engage in chat as shown in fig 3 and as described in Deen col. 4:51-60 (emphasis added): “The more precise term for a contact is "presentity" which is defined as an entity whose presence (i.e., availability) is tracked by the IM service provider. Accordingly, IM service is often referred to as presence-based communications. To engage in an IM chat session a presentity must typically sign on to the service...” Accordingly, applicant’s arguments cannot be held persuasive in this regard. 
Regarding the rejection under 35 USC 103, applicant argues that Cregg is silent on features of the instant messaging and/or instant messaging group. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s further arguments are moot in view of the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-16 and 18-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 1, applicant's recitation of “obtaining, by processing circuitry of a device, a first message that is automatically sent by a first device associated with a first device identifier in an instant messaging group in response to an event detected by the first device” would have been unclear to one of ordinary skill in the art. It is unclear whether the automatic sending and event detection features are steps of the method or whether they represent steps outside the metes and bounds of the claim as they are couched with a step which merely requires “obtaining” a first message. The claim is obfuscated such that one of ordinary skill in the art would not know from the claim terms what steps are encompassed by the method. To overcome the rejection applicant should 1) positively recite both the detection and the automatic sending steps; or 2) cancel the language directed to the detection and the automatic sending steps. The language of claim 1 direct to the automatic sending performed by the second device is addressed by similar rationale. For purposes of claim interpretation and/or application of prior art the event detection and automatic sending features will not be afforded patentable weight. Claim 14 is addressed by similar rationale as claim 1. 
Regarding claim 20, applicant's recitation of “obtain a first message that is automatically sent by a first device associated with a first device identifier in an instant messaging group in response to an event detected by the first device” would have been unclear to one of ordinary 
Dependent claims not addressed are rejected for incorporating the deficiencies of their respective parent claims.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, 14, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7403838 to Deen.




Regarding claim 1,
Deen teaches a device control method, comprising: 

obtaining, by processing circuitry of a device, a first message that is automatically sent by a first device associated with a first device identifier in an instant messaging group in response to an event detected by the first device, the first message being directed to at least a second device associated with a second device identifier in the instant messaging group (fig. 5, obtaining first message associated with identifier in IM group, col. 1:60-67, col. 2:1-60; see fig. 7-8, col. 2:30-41, col. 3:57-67, col. 7:10-25); 

determining, by the processing circuitry according to the first message, first control-related information corresponding to the second device associated with a second device identifier in the instant messaging group (fig. 5, determination of first control related information corresponding to second device); 

generating, by the processing circuitry according to the first control-related information, a device control command corresponding to the second device (fig. 5, control related information for control commands); 

transmitting, by the processing circuitry, the device control command to the second device (fig. 5, col. 6:5-45, transmission of commands to second device); 

and receiving, by the processing circuitry, a second message that is automatically sent by the second device associated with the second device identifier, the second message being directed to at least the first device associated with the first device identifier, the second message including a device control command execution result regarding the second device executing the device control command (fig. 5, response indicative of execution result from second device).  


Regarding claim 2,
Deen teaches:
obtaining, by the processing circuitry, an instant messaging group establishment command that is indicated as from a user associated with a user identifier; determining, by the processing circuitry according to the instant messaging group establishment command, device identifiers related to the user identifier, the determined device identifiers comprising the first device identifier and the second device identifier; and 
establishing, by the processing circuitry, the instant messaging group comprising the
determined device identifiers (col. 1:60-57, col. 2:1-20).


Regarding claim 3,
Deen teaches:
wherein the obtaining, by the processing circuitry, the instant messaging group establishment command comprises: obtaining, by the processing circuitry, the instant messaging group establishment command from an instant messaging client that is executed on a terminal and is logged in by using the user identifier, and the determining, by the processing circuitry according to the instant messaging group establishment command, the device identifiers related to the user identifier comprises: obtaining, by the processing circuitry, the device identifiers specified by the instant messaging group establishment command, the terminal executing the instant messaging client and devices corresponding to the specified device identifiers being connected to a same wireless network (col. 1:60-67, col. 2:1-60, establishment of IM chat session with obtaining/determining devices and device identifiers).

Regarding claim 5,
Deen teaches:
wherein the determining, by the processing circuitry according to the first message, the first control-related information corresponding to at least the second device associated with the second device identifier in the instant messaging group comprises: obtaining, by the processing circuitry, text content obtained according to the first message; performing, by the processing circuitry, segmentation processing on the text content, to obtain corresponding word segments; finding, by the processing circuitry, matching keywords in the word segments according to a control-related information template corresponding to at least the second device identifier in the instant messaging group; and obtaining, by the processing circuitry according to the matching keywords, the first control- related information corresponding to at least the second device (see fig. 5 and col. 6:1 through col. 7:67).

Regarding claim 8,
Deen teaches:
analyzing, by the processing circuitry, a targeted object of the first message; and 
when the targeted object is the second device associated with the second device identifier in the instant messaging group, performing, by the processing circuitry, the determining, according to the first message, the first control-related information corresponding to the at least the second device associated with the second device identifier in the instant messaging group (fig. 5, see also col. 5:60-67 through col. 6:1-8).

Regarding claim 9,
Deen teaches:
wherein the first control-related information comprises at least one of sensor perception information, device execution action description information, environment description information generated according to the sensor perception information, time information, and location information (fig. 5).

Regarding claim 10, 18,
Deen teaches:
receiving, by the processing circuitry, a service request sent by a user device for requesting for a specified service, the user device being associated with a user device identifier (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);

searching, by the processing circuitry, for a user identifier bound to the user device identifier (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);

when the user device associated with the user device identifier has a permission that corresponds to the user identifier and that is for requesting for the specified service (see sign on procedure of col. 4:30-60);

determining, by the processing circuitry, a public identifier to which the specified service belongs (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5 – see col. 4:30-52);

sending, by the processing circuitry to a service server corresponding to the public identifier, a command of requesting for the specified service according to user information corresponding to the user identifier (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);
and 

receiving, by the processing circuitry, a service request result that is fed back by the service server in response to the command, and feeding back the service call result to the user device (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5). 

Claims 14 and 20 are addressed by similar rationale as claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

Claim 4, 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20160177546 to Cregg.



Regarding claim 4, 15, 21,
Deen fails to teach but Cregg teaches:
determining, by the processing circuitry according to the second message, second control- related information corresponding to the first device associated with the first device identifier (¶ 107-112, fig. 7); 

generating, by the processing circuitry according to the second control-related information corresponding to the first device, a second device control command corresponding to the first device (¶ 107-112, fig. 7); 

transmitting, by the processing circuitry, the second device control command to the first device (¶ 107-112, fig. 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Cregg. The motivation to do so is that the teachings of Cregg would have been advantageous in terms of preventing damage to property via a home automation detection system (Cregg, ¶ 107-112, fig. 7).
While Cregg fails to teach receiving, by the processing circuitry, a third message that is sent by the first device, the third message including a second device control command execution result regarding the first device executing the second device control command it would have been obvious and advantageous to include as confirmations are a useful expedient.

Regarding claim 6,
Deen fails to teach but Cregg teaches:
inputting, by the processing circuitry, the first control-related information into a machine learning model corresponding to the second device; stopping, by the processing circuitry, processing the first control-related information when the machine learning model outputs a result indicating executing no action in response to the first message; and when the machine learning model outputs a result indicating executing an action in response to the first message, the generating, by the processing circuitry according to the first control-related information, the device control command corresponding to the second device comprises: generating, by the processing circuitry according to the result from the machine learning model, the device control command corresponding to the second device (see fig. 7, inputs and corresponding contingent actions). Motivation to include Cregg is the same as presented above.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20150370615 to Pi-Sunyer

Regarding claim 11,
Deen teaches:
wherein the sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to the user information corresponding to the user identifier comprises: obtaining, by the processing circuitry, service parameters specified by the service request (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);

Deen fails to teach but Pi-Sunyer teaches:
when the obtained service parameters do not include a particular service parameter required for requesting for the specified service, sending, by the processing circuitry to the user device, an instruction of providing the particular service parameter; receiving, by the processing circuitry, the particular service parameter provided by the user device in response to the instruction; and sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to at least the particular service parameter and the user information corresponding to the user identifier (¶ 150). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Pi-Sunyer. The motivation to do so is that the teachings of Pi-Sunyer would have been advantageous in terms of protecting against cross-site request forgery attacks (Pi-Sunyer, ¶ 15-16).






Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20170357607 to Cayemberg.

Regarding claim 13,
Deen fails to teach but Cayemberg teaches:
wherein the sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to the user information corresponding to the user identifier comprises: determining, by the processing circuitry, an interaction type of the specified service; when the interaction type is a type of interaction that a user terminal participates in, sending, by the processing circuitry, an interaction page of the specified service to the user terminal that is logged in by using the user identifier; obtaining, by the processing circuitry, a service parameter fed back by the user terminal through the interaction page; and sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to the service parameter and the user information corresponding to the user identifier (¶ 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Cayemberg. The motivation to do so is that the teachings of Cayemberg would have been advantageous in terms of provisioning device specific pages (Cayemberg, ¶ 84,131).








Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deen and Hurewitz in view of US 20180211666 to Kolavennu.

Regarding claim 12, 19,
Deen fails to teach but Kolavennu teaches:
wherein the receiving, by the processing circuitry, the service request sent by the user device for requesting for the specified service comprises: receiving, by the processing circuitry, a first voice message sent by the user device; and performing, by the processing circuitry, speech recognition on the received first voice message, and determining that the first voice message corresponds to the service request for requesting for the specified service, and the feeding back, by the processing circuitry, the service call result to the user device comprises: converting, by the processing circuitry, the service call result into a second voice message; and feeding back, by the processing circuitry, the second voice message to the user device (¶ 50, 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kolavennu. The motivation to do so is that the teachings of Kolavennu would have been advantageous in terms of facilitating hands free control on devices (Kolavennu, ¶ 70).



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20070133756 to Graves.

Regarding claim 7, 16,
Deen fails to teach but Graves teaches:
obtaining, by the processing circuitry, a user-specific attribute corresponding to a user identifier; adjusting, by the processing circuitry, content of the second message according to the user-specific attribute, wherein the adjusted second message comprises the device control command execution result; and sending, by the processing circuitry, the adjusted second message via push messaging to an instant messaging client executed on a terminal and corresponding to the user identifier (abstract, ¶ 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Graves. The motivation to do so is that the teachings of Graves would have been advantageous in terms of facilitating the personalization of messaging notifications (Graves, ¶ 44).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445